Title: To Thomas Jefferson from Robert Smith, 31 December 1807
From: Smith, Robert
To: Jefferson, Thomas


                                                
                            Sir,
                            Navy Depm. Decr. 31. 1807.
                        

                        The enclosed blank warrants to which I have the honor to request your signature, are wanted to fill up the vacancies now existing in the Corps of Midshipmen.
                  I am very respectfully Sir yr mo ob Servt.
                        
                            Rt Smith
                     
                        
                    